Citation Nr: 1808830	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral sensorineural hearing loss since July 27, 2011. 

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patellae of the left knee since July 27, 2011. 

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patellae of the right knee since July 27, 2011. 

4.  Entitlement to a disability rating in excess of 20 percent for a rotator cuff injury of the left shoulder from July 27, 2011, to November 3, 2014. 

5.  Entitlement to an initial disability rating in excess of 10 percent for vertigo since April 11, 2013.  

6.  Entitlement to service connection for a broken nose disorder.

7.  Entitlement to an effective date prior to July 27, 2011, for the assignment of a 70 percent evaluation for anxiety disorder not otherwise specified (NOS).  

8.  Entitlement to an effective date prior to April 11, 2013, for the grant of service connection for vertigo. 

9.  Entitlement to an effective date prior to April 11, 2013, for the grant of service connection for residuals of a traumatic brain injury (TBI).

10.  Entitlement to an initial compensable disability rating for residuals of TBI since April 11, 2013. 

11.  Entitlement to an initial disability rating in excess of 30 percent for headaches, to include migraines, from March 27, 2004, to April 12, 2015, and in excess of 10 percent since April 13, 2015.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011, December 2013, and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran perfected appeals to the Board for increased ratings for a rotator cuff injury of the left shoulder and an anxiety disorder NOS.  However, before the RO certified these appeals to the Board, the Veteran withdrew them in an April 2016 written statement.  The Veteran's attorney confirmed the withdrawal of these increased rating claims in an April 2017 written statement.  Thus, these issues are not presently before the Board for adjudication.  

The RO certified an appeal to entitlement to an effective date prior to November 4, 2014, for the assignment of a 30 percent evaluation for a rotator cuff injury of the left shoulder.  However, after reviewing the contentions and evidence, the Board determines that this issue should be re-characterized and is more accurately stated as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to an initial compensable disability rating for residuals of TBI and an initial disability rating in excess of 30 percent for headaches, to include migraines, from March 27, 2004, to April 12, 2015, and in excess of 10 percent since April 13, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sensorineural hearing loss has been productive of a pure tone threshold average of 26 decibels (dB) in the right ear and 28 dB in the left ear and speech recognition ability of 96 percent in the right ear and 96 percent in the left ear, at worst, during the appeal period.  

2.  The Veteran's left knee disability has manifested by degenerative joint disease (DJD) and evidence of limitation of motion due to pain since July 27, 2011; however, this knee has not been limited in flexion to 30 degrees or less at any time during the appeal period. 

3.  The Veteran's right knee disability has manifested by DJD and evidence of limitation of motion due to pain since July 27, 2011; however, this knee has not been limited in flexion to 30 degrees or less at any time during the appeal period. 

4.  The Veteran's rotator cuff injury of the left shoulder did not manifest with limitation of motion of the minor extremity to 25 degrees from the side at any time from July 27, 2011, to November 3, 2014.  

5.  The Veteran's vertigo associated with residuals of TBI has manifested as occasional dizziness since April 11, 2013; however, this disability has not resulted in symptoms of dizziness and occasional staggering.  

6.  The Veteran did not incur an event, injury, or disease related to his current broken nose disorder during active duty service.  

7.  Although the Veteran filed a claim of entitlement to a disability rating in excess of 30 percent for his anxiety disorder NOS that was received by VA on July 27, 2011, his anxiety disorder NOS symptoms did not increase in severity within one year prior to filing the claim for an increased rating.  

8.  Although the Veteran filed a claim for service connection for a perforated ear drum in a March 2004 VA Form 21-526, in which he indicated that he had symptoms of dizziness and being "off balance," the Veteran's symptoms of dizziness were adjudicated and granted in a January 2008 rating decision, which granted service connection for residuals of a perforated left ear drum, effective March 27, 2004.  

9.  The Veteran did not file a formal or informal claim for vertigo, which is associated with residuals of  TBI, or residuals of TBI until an informal claim that was received by VA on April 11, 2013.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral sensorineural hearing loss have not been met during the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.85, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for a disability rating in excess of 10 percent for chondromalacia patellae of the left knee since July 27, 2011, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

3.  The criteria for a disability rating in excess of 10 percent for chondromalacia patellae of the right knee since July 27, 2011, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5260.

4.  The criteria for a disability rating in excess of 20 percent for a rotator cuff injury of the left shoulder from July 27, 2011, to November 3, 2014, have not been met. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5299-5203, 5201 (2017).

5.  The criteria for an initial disability rating in excess of 10 percent for vertigo since April 11, 2013, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.87, DC 6204 (2017).

6.  The criteria for entitlement to service connection for a broken nose disorder have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7.  The criteria for an effective date prior to July 27, 2011, for the assignment of a 70 percent evaluation for anxiety disorder NOS have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400, 4.130, DC 9413 (2017).

8.  The criteria for an effective date prior to April 11, 2013, for the grant of service connection for vertigo have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).
9.  The criteria for an effective date prior to April 11, 2013, for the grant of service connection for residuals of TBI have not been met.  38 U.S.C. §§ 5107, 5110; 38 C.F.R. §§ 3.156, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded VA examinations in September 2011, April 2013, July 2014, November 2014, and April 2015 for the issues the Board is adjudicating below.  In multiple statements throughout the appeal, the Veteran's attorney has made assertions regarding the adequacy of VA examinations, which the Board notes are generic boilerplate, with no suggestion of specific inadequate portions for the issues the Board is adjudicating below.  The Board determines that these examination reports and medical opinions, when read as a whole, contain clear explanations in support of the VA examiners' opinions and findings following a thorough review of the pertinent records, lay statements, and medical principles.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  These VA examinations are adequate to decide the Veteran's claims.


Increased Ratings, Generally

The Veteran asserts that his bilateral sensorineural hearing loss, chondromalacia patellae of the left and right knees, a rotator cuff injury of the left shoulder from July 27, 2011, to November 3, 2014, and vertigo disabilities should be rated higher than the currently-assigned disability ratings.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran filed an application for an increased rating for his bilateral sensorineural hearing loss, bilateral knees, and left shoulder disabilities that was received by VA on July 27, 2011, and he appealed the initially assigned disability rating for his vertigo, i.e., since April 11, 2013.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Sensorineural Hearing Loss

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula.  Additionally, VA must analyze the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Under DC 6100, disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Schedule establishes eleven auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness).  Id.  The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second) and organic impairment of hearing acuity (measured by controlled speech discrimination tests).  See 38 C.F.R. § 4.85, Table VI.  The columns in Table VI represent nine categories of dB loss as measured by puretone threshold averages.  The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result.  Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.  

The Veteran filed an increased rating claim for his bilateral hearing loss in July 2011.  

The Veteran underwent a VA audiological examination in September 2011, during which his audiogram showed that the puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
35
30
25
LEFT
10
20
20
25
19

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  


During an April 2013 VA audiological examination, the Veteran's audiogram showed that the puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
35
40
25
LEFT
10
20
30
30
20

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  The examiner noted that the Veteran's test results were valid for rating purposes.  These test results indicate that the Veteran's severity of bilateral speech impairment was below those considered to be a disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  The examiner noted that the Veteran's hearing loss did not impact his ordinary conditions of daily life, to include his ability to work.  

He underwent another VA audiological evaluation in July 2014, during which an audiogram showed that the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
30
25
26
LEFT
25
25
30
30
28

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.    

During the appeal period, the Veteran's sensorineural hearing loss has been productive of a puretone threshold average of 26 dB in the right ear and 28 dB in the left ear and speech recognition ability of 96 percent in the right ear and 96 percent in the left ear, at worst.  The Board has considered the Veteran's statements and complaints, as well as the statements from his attorney; however, the Board determines that the evidence which shows the Veteran's speech discrimination findings using the Maryland CNC test and puretone threshold findings is the most probative evidence in evaluating the Veteran's bilateral hearing loss disability.  See Martinak, 21 Vet. App. at 447.  

As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level.  Because the right ear had a puretone average of 25 dB and a speech recognition score of 96 percent during the September 2011 VA audiological examination, it receives a designation of I.  See id.  Similarly, because the left ear had a puretone average of 19 dB and a speech discrimination score of 98 percent during the same examination, it also receives a designation of I.  See id.  The intersection of designations I and I on Table VII establishes that the Veteran's hearing loss disability is entitled to a noncompensable rating in September 2011.  See 38 C.F.R. § 4.85, DC 6100.  After applying the formula located in 38 C.F.R. § 4.85, DC 6100 for the April 2013 and July 2014 VA audiological examinations, the Board concludes that the Veteran's bilateral sensorineural hearing loss disability did not warrant a rating in excess of zero percent at any time during the appeal.  

The preponderance of the evidence, including the VA examination reports, is against a compensable disability rating for bilateral sensorineural hearing loss since July 27, 2011.  The impairment associated with the Veteran's disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Absent audiometric and speech discrimination scores showing that the Veteran's bilateral ear hearing loss disability meets the Schedular criteria in excess of the disability rating already assigned, his reported functional impairment does not warrant a higher rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Chondromalacia Patellae of the Left and Right Knees

The Veteran contends that his left and right knee disabilities should be rated higher than the currently-assigned 10 percent disability ratings.  Because evidence pertaining to the severity of these disabilities is located in same or similar documents, the Board shall analyze these issues together below.  

DC 5260 provides ratings based on limitation of flexion of the leg, where flexion limited to 60 degrees is rated as noncompensably disabling; flexion limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and, flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Moreover, arthritis due to trauma under DC 5010 substantiated by x-ray findings is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2017).  DC 5003 (arthritis, degenerative) provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate DC for the specific joint limitation of motion.  When the rating of a specific joint is noncompensable under the DCs pertaining to limitation of motion, a rating of 10 percent is for application for involvement of 2 or more major joints or 2 or more minor joint groups affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

During a September 2011 VA examination, the Veteran complained of painful knees, which required the use of knee braces while working out.  He stated that he avoided stairs and that a doctor told him that he had patellofemoral pain syndrome, for which he has tried physical therapy.  The examiner noted that there was no evidence of tenderness, effusion, edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement, malalignment, or deformity in either knee.  Range of motion testing showed flexion to 80 degrees and extension to zero degrees for the right knee and 85 degrees of flexion and zero of extension in the left knee.  After repetitive use testing, the Veteran was able to flex his right knee to 75 degrees and to extend this knee to zero degrees.  He was able to flex his left knee to 85 degrees and extend this knee to zero degrees after repetitive use testing.  Muscle strength and joint stability testing showed normal results.  The Veteran's gait was normal and there're was no evidence of abnormal weightbearing.  The examiner noted that the Veteran had additional loss of range of motion after repetitive use testing for each knee.  

The Veteran underwent another VA examination in April 2013, during which he complained of constant pain and a dull ache or throb in each knee that was worse with use of stairs and prolonged standing and sitting.  However, he indicated that he did not have any symptoms of swelling, looseness, or abnormal knee sounds.  The examiner noted that the Veteran did not have any flare-ups of his symptoms.  Initial range of motion testing showed flexion to 140 degrees or greater in both knees and extension to zero degrees or any degree of hyperflexion in both knees.  The examiner noted that the Veteran had pain to palpation in each knee.  Muscle strength and joint stability testing showed normal results, and there was no evidence of patellar subluxation or dislocation.  The examiner noted that the Veteran did not require the use of an assistive device to ambulate.  The examiner remarked that pain magnification behavior and guarding were present.  The Veteran's activity avoidance was likely to lead to deconditioning-related symptoms, but that these symptoms should resolve with appropriate physical therapy rehabilitation, and a home exercise program.  

During a July 2014 VA examination, the Veteran was diagnosed with chondromalacia patellae and DJD in both knees.  He complained of pain and limited motion in each knee, constant stiffness, throbbing aches, and worse symptoms when climbing stairs.  He indicated that he took Tylenol occasionally for pain relief.  He told the examiner that he used a slide-up knee brace when he exercised.  He also stated that he walked or biked with this children approximately three times per week, and was able to perform chores around the house, and use an elliptical machine and a treadmill.  He indicated that he had increased knee pain in the morning.  Range of motion testing showed right knee flexion to 100 degree and extension to zero degrees.  Same results were noted for the left knee.  Identical results were noted for both knees following repetitive use testing.  The examiner noted that the Veteran had less movement than normal and pain on movement.  Muscle strength and joint stability tests were normal, but imaging studied showed the presence of degenerative or traumatic arthritis in both knees.  The examiner noted that there were no additional functional limitations, including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, and excessive fatigability, lack of endurance, or incoordination. The examiner noted that although the Veteran reported pain during flare-ups, there were no additional functional limitations, including no additional loss of range of motion.  

In April 2016 and April 2017, the Veteran's attorney asserted that the Veteran should be assigned separate disability ratings for his chondromalacia patellae and DJD diagnoses.  The critical element in permitting the assignment of several evaluations under various DCs is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Veteran's diminished range of motion, as shown by slightly limited flexion in each knee, is caused by his pain stemming from DJD and chondromalacia patellae disabilities.  Thus, assigning separate disability ratings for these diagnoses would amount to pyramiding.  See 38 C.F.R. § 4.14.

Given this evidence, the Board finds that the Veteran's left and right knee disabilities manifested by DJD and evidence of limitation of motion due to pain since July 27, 2011; however, his knees have not been limited in flexion to 30 degrees or less at any time during the appeal period.  Specifically, his range of motion testing during the September 2011, April 2013, and July 2014 VA examinations showed that flexion of the right knee was 75 degrees, at worst, and flexion of the left knee was 85 degrees, at worst. 

The Board has considered whether any additional DCs should be assigned to the Veteran's disability picture.  While VA General Counsel has interpreted that separate ratings may be assigned under DC 5260 and DC 5261 (limitation of extension of the leg) for disability of the same joint where there is both compensable limitation of flexion and extension, the Board notes that the evidence of record does not show limitation of extension of 5 degrees or greater in any medical or lay evidence; thus, a separate rating for limitation of extension is not warranted in this case for either knee.  See VAOPGCPREC 9-2004.

Likewise, in addition to amounting to pyramiding, DC 5256 is inapplicable in this case because the medical and lay evidence of record does not show that the Veteran has ankylosis in his knees.  Moreover, there is no indication in the claims file that the Veteran is symptomatic due to semilunar cartilage removal (DC 5259), or that dislocated semilunar cartilage in the knee was causing frequent episodes of locking, pain, and effusion in the joint (DC 5258).  Additionally, DC 5262 does not apply in the Veteran's case as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  Likewise, on several occasions, range of motion testing revealed full extension to zero degrees and did not indicate the presence of any objective hyperextension; thus, DC 5263 does not apply to his bilateral knee disabilities.  Lastly, while separate ratings for DC 5260 and 5257 (impairment of the knee due to recurrent subluxation or lateral instability) would not amount to pyramiding, all of the evidence, including the September 2011, April 2013, and July 2014 VA examinations, show that the Veteran's joint stability testing results were normal.  See VAOPGCPREC 23-97, 9-98.  

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during the appellate period.  The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion.  The Veteran reported flare-ups of his symptoms and several medical examinations showed that he had additional functional impairment due to pain.  However, even though there is evidence of reduced flexion, and even after considering the effects of pain and functional loss, flexion was not limited to 30 degrees or less for the left or right knee at any time during the appeal.  Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

Accordingly, the Board concludes that the Veteran's left and right knee disabilities do not warrant ratings in excess of 10 percent since July 27, 2011.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 49.

Rotator Cuff Injury of the Left Shoulder

The record shows that the Veteran's rotator cuff injury of the left shoulder was rated as 10 percent disabling from March 27, 2004, to July 26, 2011, and as 20 percent disabling from July 27, 2011, to November 3, 2014, under 38 C.F.R. § 4.71a, DC 5299-5203, which rated his symptoms based on analogy.  However, this disability has been rated as 30 percent disabling since November 4, 2014, pursuant to 38 C.F.R. § 4.71a, DC 5201, which rates limitation of motion of the arm.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that a choice of DC should be upheld if supported by explanation and evidence).  As noted above, the Veteran sought an earlier effective date for the assignment of a 30 percent disability rating prior to November 4, 2014, for his rotator cuff injury of the left shoulder.  Although he withdrew an increased rating claim for this disability, which was received by VA on July 27, 2011, the Board determines that his earlier effective date claim is in actuality a claim for an increased evaluation for this disability from July 27, 2011, to November 3, 2014.  

According to the most recent VA examination, the Veteran is right-handed; thus, his left arm is his minor extremity.  Under DC 5203, the following ratings apply for the minor extremity: a 10 percent rating is warranted for malunion or nonunion without loose movement and the maximum rating of 20 percent is warranted for dislocation of the joint, or nonunion with loose movement.  38 C.F.R. § 4.71a, DC 5203.  As the Veteran is already in receipt of the maximum schedular rating for his left shoulder disability pursuant to DC 5203 from July 27, 2011, to November 3, 2014, the Board shall consider whether this disability should be rated higher for this time period pursuant to DC 5201.  See Butts, 5 Vet. App. 532.

Under DC 5201, the following ratings apply to limitation of motion of the minor extremity: a 20 percent rating is warranted when arm motion is limited to shoulder level; a 20 percent rating is warranted when arm motion is limited to midway between the side and shoulder level; and a 30 percent rating is warranted when arm motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

The normal ranges of motion of the shoulder are 180 degrees of forward elevation (flexion) and abduction (90 degrees is shoulder level), and 90 degrees of internal and external rotation. 38 C.F.R. § 4.71, Plate I.

During a September 2011 VA examination, the Veteran complained of pain, soreness, and clicking in the left shoulder; however, he denied any physical therapy treatment, injections, or surgery for this shoulder.  He complained of flare-ups when he drove long distances.  The examiner noted that the Veteran was right handed.  A physical examination of the left shoulder showed no symptoms of redness, tenderness, effusion, edema, heat, inflammation, abnormal movement, instability, guarding of movement, malalignment, or deformity in this extremity.  Range of motion testing showed abduction to 90 degrees and forward flexion to 75 degrees.  After three repetitions, the Veteran's abduction was to 80 degrees, and forward flexion was to 45 degrees.  The examiner noted the presence of pain or painful motion and additional functional limitation of loss of range of motion due to pain following repetitive use testing.  Muscle strength testing showed normal results for abduction, forward flexion, and internal and external rotation.  Instability testing also showed normal results.  The examiner noted that this disability impacted the Veteran's daily life because he could not shovel snow and was limited to lifting up to 50 pounds of weight, but he was able to pursue his chosen vocation without formal accommodations.  

The Veteran underwent another VA examination for his left shoulder symptoms in April 2013, during which he complained of constant pain, and throbbing, burning, and numbness on the anterior and lateral side of the left extremity.  However, he denied having any stiffness or looseness in the left shoulder, but stated that it clicked, popped, and felt weak.  He stated that he gently and briefly stretched the shoulder for less than three minutes per day and that he used Tylenol to control his symptoms.  Range of motion testing showed flexion to 110 degrees with no objective evidence of pain and abduction to 100 degrees with no objective evidence of pain.  Same results were noted after repetitive use testing, and the examiner noted no functional loss or additional limitation in range of motion after three repetitions.  However, the Veteran did show pain on palpation and guarding in the left shoulder.  Muscle strength testing showed normal results and there was no evidence of ankylosis.  The examiner diagnosed the Veteran with left shoulder impingement syndrome and suggested that the Veteran avoid overhead reaching and lifting.  The examiner noted that it is unlikely that these symptoms would result in a chronic disability if they were appropriately treated, and that the Veteran's left shoulder disability would most likely resolve without residuals with physical therapy.   

An April 2014 private progress note showed that the Veteran injury his left shoulder while working as a nurse in January 2014.  Specifically, while transferring a patient who weighted over 250 pounds from a motorized wheelchair onto a shower chair, the Veteran injured his left shoulder.  He felt discomfort in this joint and heard a "pop," but he transferred two or three additional heavyset patients that day.  He stated that he was unable to lift his left arm because of weakness and numbness approximately one hour after these injuries.  A physical evaluation showed left shoulder forward flexion to 90 degrees, abduction to 80 degrees, and external rotation to 45 degrees.  The medical professional noted that the Veteran's pull-off was weak and showed pain on the left side.  The Veteran's cross-shoulder testing also showed weakness and pain, but his external rotation showed normal strength and some pain.  The medical professional assessed the Veteran's symptoms as a chronic strain effect to his left shoulder, which was due to repetitive heavy lifting at work.  The medical professional determined that the January 2014 work injury created a tear of the supraspinatus tendon and caused a substantial stretch effect of the subscapularis tendon.  A July 2014 private treatment record showed nearly identical results, and an August 2014 private operative report showed that the Veteran had surgery on this shoulder, which included an arthroscopy with an arthroscopic decompression with distal clavicle resection and superior labral repair.  

An October 2014 private progress note showed that the Veteran was nine weeks after surgery but was still complaining of pain.  A physical evaluation showed no gross deformity of the left shoulder and well-healed wounds.  His forward flexion was to 120 degrees with pain, abduction to 100 degrees with pain, and external rotation to 80 degrees on the right and 60 degrees on the left.  

Given this evidence, the Board finds that the Veteran's rotator cuff injury of the left shoulder did not manifest with limitation of motion of the minor extremity to 25 degrees from the side at any time from July 27, 2011, to November 3, 2014.  Specifically, the range of motion results from the September 2011 and April 2013 VA examinations showed that the left shoulder abduction and forward flexion were greater than those approximated for a rating of 30 percent pursuant to 38 C.F.R. § 4.71a, DC 5201.  Similarly, although the Veteran injured his left shoulder at work in January 2014, the pre- and post-August 2014 surgery range of motion testing, including those noted in April 2014 and October 2014 private progress notes, show that the Veteran's left shoulder did not manifest with limitation of motion to 25 degrees from the side.  

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during the appellate period.  The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion.  The Veteran reported flare-ups of his symptoms and several medical examinations showed that he had additional functional impairment due to pain.  However, even though there is evidence of reduced flexion, abduction, and rotation, and even after considering the effects of pain and functional loss, the Veteran's minor upper extremity was not limited to 25 degrees or less from the side at any time from July 27, 2011, to November 3, 2014.  Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

Accordingly, the Board concludes that the Veteran's rotator cuff injury of the left shoulder does not warrant a rating in excess of 20 percent from July 27, 2011, to November 2, 2014.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 49.

Vertigo

The Veteran is seeking an initial evaluation in excess of 10 percent for vertigo symptoms associated with residuals of TBI.  

Under DC 6204, which rates peripheral vestibular disorders, a 10 percent disability rating is warranted for occasional dizziness and a 30 percent rating is appropriate for dizziness and occasional staggering.  38 C.F.R. § 4.87, DC 6204.  The note associated with DC 6204 states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned.  Id. at Note.  

In April 2013, the Veteran filed a claim for service connection for residuals of TBI.  

During an April 2015 VA examination, the Veteran was noted to be wearing a hearing aid.  He complained of some disequilibrium when he laid down and sat up quickly, and when he performs certain activities involving motion.  He reported that these symptoms lasted between five and fifteen seconds and that the symptoms resolved.  He stated that some disequilibrium occurred approximately half of the time when he laid down.  A vestibular examination showed that although the Veteran had some pain in his eyes with lateral and superior gazes, there was no disequilibrium present.  Finger-to-nose and Romberg tests showed normal results, but the Fukuda stepping test was mildly positive and the Dix-Hallpike test was subjectively positive with the left ear down.  The examiner determined that the Veteran had symptoms consistent with benign positional vertigo and that these symptoms were related to his previous episodes of head trauma.  

Given this evidence, the Board finds the Veteran's vertigo associated with residuals of TBI has manifested as occasional dizziness since April 11, 2013; however, this disability has not resulted in symptoms of dizziness and occasional staggering.  The April 2015 VA examination did not show, and the Veteran has not complained of, symptoms of staggering due to his vestibular disorder.  The Board notes that although the Veteran's attorney contended that the effective date for the grant of service connection for vertigo should be earlier than April 11, 2013, in the November 2016 notice of disagreement (NOD) and the June 2017 VA Form 9, as well as a November 2017 statement, the Veteran and his attorney have not asserted, and the record does not otherwise indicate, that the Veteran has experienced any symptoms of staggering.  

Accordingly, the Board concludes that the Veteran's vertigo does not warrant an initial rating in excess of 10 percent from April 11, 2013.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 49.

Service Connection for a Broken Nose Disorder

The Veteran contends that his current broken nose disorder was caused by an in-service injury.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The record shows that the Veteran has a current disability.  Specifically, the Veteran was diagnosed with a fractured nasal bone during an April 2015 VA examination.  Thus, the first element of service connection is met.

However, regarding the second element of service connection, the Board finds that the Veteran did not incur an event, injury, or disease related to his current broken nose disorder during active duty service.  In his April 2013 claim for service connection, the Veteran contended that he broke his nose during training in 2001 when he tripped and fell on concrete while carrying weapons and lost consciousness.  He indicated that a corpsman set his nose back into place.  He made similar statements during the April 2015 VA examination.  However, in another April 2015 VA examination for sinusitis, rhinitis, and other ear, nose, and throat symptoms, the Veteran reported that he was told that his nose was markedly crooked after he regained consciousness and he indicated that he self-reduced his nose.  He indicated that he has never had surgery on his nose.  

His service treatment records are silent as to any injury, disease, or event related to complaints of or treatment for a broken nose.  His February 2000 enlistment examination showed that he denied having any ear, nose, or throat trouble.  Similarly, a May 2000 service treatment record showed that the Veteran did not have any septum deviation.  Although the Veteran's attorney pointed to a September 2001 pre-deployment assessment report that indicates that the Veteran was referred to the ear, nose, and throat (ENT) department, a review of this document indicates that this referral was for medication and that the Veteran's symptoms were within normal limits.  This record does not state or otherwise suggest that the Veteran had a fracture associated with his nose.  In fact, an October 2003 post-deployment assessment report shows that the Veteran was not referred to the ENT department.  The Veteran's February 2004 separation physical examination did not mention any complaints of or treatment for a broken nose, although it discussed other physical symptoms, such as knee pain.  

Post-service records also show that he did not complain of and was not treated for a broken nose disorder.  Specifically, a June 2007 private treatment record showed the Veteran's complaints of nasal congestion since childhood, but the Veteran did not report any in-service incident related to a broken nose.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  In fact, the first complaints of a broken nose following service are from the Veteran's April 2013 claim for service connection for this disorder.   

The Board is cognizant of the April 2015 VA examiners' opinions that the Veteran's broken nose residuals are at least as likely as not due to or a result of his broken nose during his active duty service.  However, the Board determines that the probative value of these examiners' opinions are greatly diminished by the fact that the examiners were instructed to assume that an in-service incident of a broken nose occurred based on the Veteran's April 2013 statements because the Veteran is a combat veteran.  Although the Veteran participated in combat operations during his service in the Persian Gulf, the evidence, including the Veteran's own statements during these examinations and from April 2013, indicate that the claimed in-service injury to his nose occurred during training while he was stationed in the United States in 2001.  Thus, the provisions pertaining to the combat presumption do not apply to the Veteran's claimed in-service incident.  See 38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d).  Accordingly, the Board accords the April 2015 VA examiners' nexus opinions no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to arise or apply to a statement of a physician based upon an inaccurate factual premise or history as related by a veteran).  Additionally, the probative value of the Veteran's statements to these examiners, as well as his April 2013 statement, that the in-service injury to his nose occurred is diminished by the inconsistency in the Veteran's statements regarding whether he or a corpsman reset his nose in service.  As there is no in-service injury, event, or disease, there can be no existence of a causal relationship between the Veteran's current broken nose disorder and an in-service injury, event, or disease.  

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Earlier Effective Dates, Generally

The Veteran is seeking an earlier effective date for an evaluation of 70 percent for his anxiety disorder NOS prior to July 27, 2011.  He is also seeking earlier effective dates for the grant of service connection for vertigo and residuals of TBI prior to April 11, 2013.  

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a). 

This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151(a) (2017).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155 (2017); 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, VA law provided that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. 

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  Even with respect to informal claims, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (for claims received prior to March 24, 2015). 

Anxiety Disorder NOS

In numerous statements throughout the appeal, including in February 2014 and April 2016, the Veteran's attorney has contended that the disability rating of 70 percent for Veteran's anxiety disorder NOS should be assigned one year prior to the receipt of the claim for increase for this disability, which was received by VA on July 27, 2011.  Specifically, the Veteran contends that his anxiety disorder NOS had worsened as early as 2007 due to such symptoms as suicide ideations, inappropriate behavior, panic attacks, and moderate difficulties with activities of daily living.  

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating.  See Hart, 21 Vet. App. at 505; 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  While VA will consider evidence up to a year prior to the receipt of a claim for an increased rating, the evidence must show that the Veteran's symptoms worsened in severity within that year in order for VA to assignment of an evaluation prior to the receipt of claim.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase).  Thus, in order for the Board to assign a rating in excess of 30 percent earlier than July 27, 2011, but not earlier than July 27, 2010, for the Veteran's anxiety disorder NOS, the evidence must show that this disability worsened in severity within the year prior to the Veteran's filing of a claim for an increased rating.  

The Board acknowledges the Veteran's statements and those of his attorney that the Veteran exhibited certain signs and symptoms of his anxiety disorder NOS during the February 2007 VA examination, which included suicidal thoughts approximately 18 months prior, inappropriate behavior, panic attacks, and moderate difficulties with activities of daily living, such as grooming, household chores, shopping, and bathing.  However, the Board notes that the disability rating of 30 percent for anxiety disorder NOS was adjudicated and continued in April 2007 and September 2007 rating decisions following the review of this VA examination report and additional VA treatment records pertaining to the Veteran's mental health.  The Veteran did not appeal these decisions, and he did not submit new and material evidence within one year of notice of the September 2007 denying a rating in excess of 30 percent for this disability.  In fact, the record is silent as to any worsening symptoms until the Veteran filed a claim in July 2011 for an increase in the disability rating, and the subsequent September 2011 VA examination.  Furthermore, the record does not contain any medical or lay evidence, except for the Veteran's attorney's statements, indicating that this disability increased in severity during the period from July 27, 2010, to July 27, 2011.  Thus, although the Veteran filed a claim of entitlement to a disability rating in excess of 30 percent for his anxiety disorder NOS that was received by VA on July 27, 2011, his anxiety disorder NOS symptoms did not increase in severity within one year prior to filing the claim for an increased rating.  

Accordingly, as the preponderance of the evidence is against the claim of entitlement to an effective date prior to July 27, 2011, for the assignment of a 70 percent evaluation for anxiety disorder NOS, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.155(a), 3.400; Gilbert, 1 Vet. App. at 49; Gaston, 605 F.3d at 984. 

Vertigo and Residuals of TBI

The Veteran also seeks effective dates prior to April 11, 2013, for the grant of service connection for his vertigo and residuals of TBI disabilities.  Because evidence pertaining to the effective dates for these disabilities is located in same or similar documents, the Board shall analyze these issues together below.

In November 2016, June 2017, and November 2017 statements, the Veteran's attorney contended that an effective date of March 30, 2004, should be assigned for the Veteran's vertigo because he filed a formal claim for service connection (VA Form 21-526) for dizziness that was received by VA on that date, and that this claim has been continuously adjudicated since that time.  However, in the June 2017 statement, which was attached to the Veteran's VA Form 9, the Veteran's attorney asserted that the effective date for the grant of service connection for vertigo should be "in line with when he filed his claim for TBI (and associated residuals) service-connection" because the Veteran's vertigo symptoms are secondary to his TBI disability.  The Board notes that the Veteran and his attorney have not made any additional contentions that the effective date for the grant of service connection for residuals of TBI should be earlier than April 11, 2013, apart from "checking off" that they disagreed with the effective date of the award in the November 2016 NOD.  

The record shows that the Veteran filed a VA Form 21-526, which was received by VA on March 31, 2004, seeking service connection for migraines, a left shoulder disorder, a hair loss disorder, a left and right knee disorder, a skin disorder in both hands, a perforated left eardrum, bilateral hearing loss and tinnitus, bilateral shin splints, and shortness of breath with bronchitis.  In the "remarks" section, the Veteran explained that his symptoms of being "off balance" and dizziness stemmed from his in-service perforation of the left eardrum.  The Veteran's residuals of a perforated ear drum, which included his symptoms of dizziness, were adjudicated in a January 2008 rating decision, and this disability was granted service connection, effective March 27, 2004, the date following the Veteran's separation from active duty.  The record also indicates that the Veteran did not file a formal or informal claim for service connection for either vertigo or residuals of TBI until he filed an informal claim that was received on April 11, 2013.  Based on receipt of this claim, the RO granted service connection for residuals of TBI and vertigo associated with residuals of TBI in a November 2015 rating decision.  

Although the Veteran's attorney contends that the effective date for the grant of service connection for vertigo should be March 31, 2004, based on the Veteran's statement in the VA Form 21-526 that he had symptoms of dizziness, a reasonable reading of this document shows that the Veteran was filing a claim for service connection for residuals of a perforated left eardrum, and that his mentioning of being "off balance" and dizzy were symptoms of this left eardrum disability.  The RO granted service connection for this disability, which is rated as noncompensable (zero percent).  The current vertigo disability was granted by a November 2015 rating decision as secondary to the Veteran's residuals of TBI, and this claim was received for the first time on April 11, 2013.  

The applicable laws and regulations afford no equitable relief.  See 38 U.S.C. § 7104(c) (2012); see also McCay v. Brown, 106 F.3d 1577, 1581 (1997) (VA cannot grant a monetary payment where Congress has not authorized such a payment or the recipient does not qualify for such a payment under applicable statutes).  Thus, there is no basis on which an earlier effective date may be assigned for the disabilities on appeal, and the proper effective date is April 11, 2013, for the grant of service connection for residuals of TBI and vertigo associated with residuals of TBI.  Accordingly, these claims must be denied because the RO has already assigned the earliest possible effective date provided by law for these claims.  See 38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.155(a), 3.400.


ORDER

A compensable disability rating for bilateral sensorineural hearing loss since July 27, 2011, is denied. 

A disability rating in excess of 10 percent for chondromalacia patellae of the left knee since July 27, 2011, is denied. 

A disability rating in excess of 10 percent for chondromalacia patellae of the right knee since July 27, 2011, is denied. 

A disability rating in excess of 20 percent for a rotator cuff injury of the left shoulder from July 27, 2011, to November 3, 2014, is denied.  

An initial disability rating in excess of 10 percent for vertigo since April 11, 2013, is denied.  

Service connection for a broken nose disorder is denied.  

An effective date prior to July 27, 2011, for the assignment of a 70 percent evaluation for anxiety disorder NOS is denied.  

An effective date prior to April 11, 2013, for the grant of service connection for vertigo is denied.  

An effective date prior to April 11, 2013, for the grant of service connection for residuals of TBI is denied.


REMAND

The Board must remand the issues of entitlement to an initial compensable disability rating for residuals of TBI and an initial disability rating in excess of 30 percent for headaches, to include migraines, from March 27, 2004, to April 12, 2015, and in excess of 10 percent since April 13, 2015, for additional evidentiary and procedural development.  

The Board must remand the Veteran's increased rating claim for residuals of TBI to afford him a new VA examination.  Specifically, the Veteran underwent a VA examination in April 2015, which was conducted by a staff physician with a designation of "medical doctor" or "M.D."  However, VA's Adjudication Procedures Manual stipulates that an initial TBI examination must be conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon.  See M21-1, III.iv.3.D.2.j.  In May 2016, VA's Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.  This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief, and the Veteran has requested reprocessing of this appeal under VA's special TBI review in a November 2016 statement.  Accordingly, the Board is remanding the issue in order to schedule the Veteran for a new examination.  See 38 U.S.C. § 7107(f)(2) (2012).

The record shows that new evidence in the form of VA treatment records, including September 2017 and October 2017 progress notes, were associated with the claims file since the issuance of the statement of the case (SOC) in April 2017, which discuss the current symptomatology of the Veteran's headaches, to include migraines, disability.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2017).  Although 38 U.S.C. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a VA From 9, this provision is only applicable to cases where the VA Form 9 was filed on or after February 2, 2013.  38 U.S.C. § 7105(e) (2012).  While the Veteran filed his VA Form 9 in June 2017, 38 U.S.C. § 7105(e) does not apply to VA-generated evidence, such as VA treatment records.  As there is no indication that the Veteran has waived initial AOJ adjudication, a remand is required in the case for the AOJ to consider the new evidence relevant to the Veteran's increased rating claim for headaches, to include migraines.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a TBI examination to ascertain the current symptomatology of his residuals of TBI to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief for the Veteran's residuals of TBI disability.

2. After completing Step 1, and any other development deemed necessary, readjudicate the claims of entitlement to an initial compensable disability rating for residuals of TBI and an initial disability rating in excess of 30 percent for headaches, to include migraines, from March 27, 2004, to April 12, 2015, and in excess of 10 percent since April 13, 2015, in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his attorney, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


